Citation Nr: 0419844	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Assistant Counsel 



INTRODUCTION

The veteran had active service from January 1974 to January 
1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted the veteran's claims for service 
connection for right ear hearing loss and tinnitus.  The RO 
assigned a noncompensable rating for the right ear hearing 
loss and a 10 percent rating for the tinnitus.  The veteran 
wants a compensable rating for his right ear hearing loss.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Only the claim for a higher (i.e., compensable) initial 
rating for the right ear hearing loss is currently before the 
Board since the veteran did not perfect an appeal concerning 
the rating for his tinnitus.  See 38 C.F.R. § 20.200 (2003).  
He only contested the rating for his right ear hearing loss 
in his August 2003 notice of disagreement (NOD).  This was 
"[I]ssue #1" to which he specifically referred.  And 
although the October 2003 statement of the case (SOC) 
addressed both claims, he again only referred to the rating 
for his right ear hearing loss ("Issue #1) when submitting 
his substantive appeal, VA Form 9, in November 2003.  So it 
appears he is only discontent with the initial rating for his 
hearing loss.

Unfortunately, however, for the reasons explained below, the 
Board cannot yet decide this claim.  So the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  




REMAND

A copy of the RO's December 2002 rating decision has not been 
included in the veteran's claims file, only a copy of the 
letter notifying him of this decision.  Consequently, a copy 
of the rating decision also should be included with the file 
before a de novo review by the Board.

Furthermore, during the pendency of this claim, Public Law 
(PL) 107-330 was enacted amending 38 U.S.C.A. § 1160(a)(3) 
effective December 6, 2002.  Under this change in the law, 38 
U.S.C.A. § 1160(a)(3) now requires consideration of deafness 
(partial or total) in a nonservice-connected ear in 
conjunction with the service-connected ear, if the hearing 
loss in the service-connected ear is 10 percent or more 
disabling.  See Veterans Benefits Administration (VBA) Fast 
Letter 03-11 (April 8, 2003).  Prior to this change in the 
law, 38 U.S.C.A. § 1160(a)(3) required total deafness in both 
ears for special consideration for paired organs and 
extremities under 38 C.F.R. § 3.383(a)(3).

The results of the veteran's December 2002 audiometric 
examination revealed some hearing loss in his nonservice-
connected left ear.  The RO has not had an opportunity to 
consider whether the amendments to 38 U.S.C.A. § 1160(a) 
are applicable to this particular claim.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:  

1.  The RO should associate a copy of the December 
2002 rating decision with the claims file.  If a 
copy of the decision is unavailable, the RO must 
provide an explanation, including its efforts to 
obtain one.  (Note:  it appears the RO mistakenly 
placed a copy of a rating decision concerning 
another, entirely different, veteran's case.  
And this rating has been removed from the claims 
file by the Board and tabbed so it can be placed 
in the correct file).

2.  Prior to making any further determination on 
the merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure the new notification 
requirements and development procedures contained 
in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing regulations are 
fully complied with and satisfied.

3.  If necessary, schedule the veteran for another 
VA audiometric rating examination to assess the 
current severity of his service-connected right 
ear hearing loss and nonservice-connected 
hearing loss in his left ear.  

It is absolutely imperative that the examiner has 
access to the claims file for a review of the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

4.  Review the report of the VA examination to 
ensure it addresses the revised rating criteria in 
terms of considering the hearing loss in both the 
service-connected right ear as well as that in the 
left ear, which is not service connected.  If the 
report of the examination does not contain 
sufficient information to properly do this, 
take corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).



5.  Then readjudicate the claim based on the 
additional evidence obtained.  The readjudication 
must include consideration of the amendment to 
38 U.S.C.A. § 1160(a)(3), which became effective 
on December 6, 2002.  If it is determine this new 
regulation does not apply to the facts of this 
particular case, so indicate.  If the benefit 
requested is not granted to the veteran's 
satisfaction, send him and his representative a 
Supplemental Statement of the Case (SSOC) and give 
them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


